Citation Nr: 0505348	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for a right elbow 
injury with traumatic arthritis.

3.  Entitlement to service connection for a right eye 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which the RO denied service 
connection for a right elbow injury with traumatic arthritis 
and service connection for a right eye condition.  Service 
connection for PTSD was granted with a 10 percent evaluation, 
effective September 5, 2002.  

In October 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Jackson RO.  

Finally, the veteran's PTSD evaluation was increased to 50 
percent, effective September 5, 2002, by a November 2003 
rating decision.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, but has not resulted in total social and occupational 
impairment.    

2.  The veteran does not have a right elbow disability with 
traumatic arthritis that is related to service.   
  
3.  The veteran does not have a right eye disability that is 
related to service.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2004).    

2.  The veteran does not have a right elbow disability with 
traumatic arthritis that was incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The veteran does not have a right eye disability that was 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from September 5, 2002 to the 
present.     

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently evaluated, thereby 
warranting a higher evaluation.    

A February 2003 VA PTSD examination report stated that the 
veteran reported having flashbacks and bad dreams and that he 
had no desire to do anything.  The veteran also reported not 
having any friends, that he had lost interest in sexual 
activity, and that he no longer went to church.  He stated, 
"my emotions are dead."  It was reported that he was 
hypervigilant.  The veteran reported having worked in the 
insurance business for 25 years and indicated that he stopped 
working about eight months ago.  His daily activities 
included reading the newspaper, watching television, and 
fishing.  Upon mental status examination, the veteran was 
adequately dressed, neatly groomed, cooperative, and 
attentive.  His speech was normal in rate and volume.  The 
veteran stated, "I don't feel good mentally and 
physically."  It was stated that the veteran was considered 
alexithymic.  His affect was depressed, sad, and anxious.  It 
was noted that he cried several times when he brought up 
material from his Vietnam experiences.  He has had suicidal 
thoughts, but it was stated that he was deterred from 
carrying out such an act because of his responsibility in 
caring for his wife.  It was further noted that the veteran 
had voiced some homicidal ideation as well.  There was no 
evidence of a thought disorder and orientation to person, 
place, and time was within normal limits.  His memory was 
intact, but insight was not developed.  Judgment to avoid the 
common dangers was preserved.  A GAF score of 45 was listed 
and it was noted that the highest it had been in the last 
year was 48.  The examiner stated that re-experiencing, 
avoidance behavior, symptoms of increased arousal, and 
significant distress/impairment in social and occupation 
functioning had all been demonstrated.  Depression was noted 
to be a prominent finding in the veteran.         

October 2002 and January 2003 VA treatment notes both listed 
a GAF score for the veteran of 48.  

In a July 2003 statement, the veteran stated that he did not 
like to be around people and that he did not believe that he 
had anything in common with people.  He did state, though, 
"I get along with my kids and my grandchild."  He also 
stated that he had a tendency to start a project, but not be 
able to finish and he indicated that he had had three jobs 
that year.  

An August 2003 VA telephone note reported that the veteran 
called stating that his wife had been diagnosed with terminal 
cancer and that he was having problems with his emotions.  
There were no active homicidal or suicidal thoughts.  A 
September 2003 VA individual treatment note also stated that 
there were no active homicidal or suicidal thoughts.  The 
examiner noted that he had an irritable mood; it was stated 
that the veteran had an increase of irritability with 
Wellbutrin and that he was willing to go back to Zoloft.  It 
was stated that he awakens hypervigilant and the examiner 
reported that the veteran has armed himself at times after 
feeling he had seen "gooks."  An October 2003 individual 
treatment note stated that the veteran reported improvement 
with lability and anger.  It was stated that there were no 
homicidal or suicidal thoughts and that his sleep was doing 
fair.  

In the October 2003 DRO hearing, the veteran testified that 
he had sleep problems and bad dreams and nightmares.  When 
asked whether he had panic attacks or got upset easily, the 
veteran responded in the affirmative, stating, "I go from 
zero to 100 in flash."  He indicated that he kept to 
himself.  He seemed to indicate that his symptoms were 
triggered by surgery his wife had in 1998 for cancer.  The 
veteran indicated that the PTSD had an effect on his job in 
the insurance industry, noting that his earnings had 
decreased.  He stated that he did not go out and socialize 
with the public any longer and testified that he had quit 
work.  The veteran stated, though, that he still made money 
off renewals and indicated that he occasionally called 
people.  When asked how often he had done such, the veteran 
testified it was probably a couple of times a month.  The 
Board notes that the veteran described an episode during 
which he became violent with a man while working, testifying 
that "I reached up and grabbed him by the throat, threw him 
down on the couch and reached for a knife that I didn't even 
have anymore."  When the DRO asked the veteran whether he 
thought the PTSD rendered him totally disabled, the veteran 
responded, "I would like to think it didn't."  

The veteran's spouse submitted a statement, received in 
October 2003, in which she described the veteran as 
experiencing symptoms such as anger, nightmares, and restless 
nights.  Also in October 2003, the veteran submitted a copy 
of his 2002 income tax return, which showed business income 
as $9,146.       

In a February 2004 statement, the veteran clarified that he 
did not get along with his brothers or sisters, but that he 
did have a stable relationship with his sons.  Additionally, 
he clarified that he had sadness and regret about his combat 
activities in Vietnam.  He also stated that his PTSD had 
damaged his occupational functioning because he could not be 
around people and that he could not sleep or eat.     

The Board finds that the foregoing evidence shows that the 
veteran is shown to have occupational and social impairment, 
with deficiencies in most areas.  Therefore, a 70 percent 
rating is warranted for PTSD.  In this regard, the veteran's 
symptoms include problems sleeping, hypervigilance, 
irritability, flashbacks, and frequent nightmares.  
Additionally, the evidence does show that the veteran's 
occupational and social impairment is manifested by symptoms, 
such as suicidal and homicidal ideation, however, he was not 
consistently reported as having active homicidal or suicidal 
ideation.  Also, in view of the veteran's testimony in the 
October 2003 DRO hearing, it appears as though he has 
impaired impulse control.  The evidence does not show that he 
suffers from obsessional rituals that interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene.  However, the evidence suggests that 
he has an inability to establish and maintain effective 
relationships with anyone other than his wife and sons.   

In evaluating the evidence in this case, the Board finds that 
the veteran's GAF has ranged from 45 to 48.  Under DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-
IV), a GAF range from 41 to 50 is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

A schedular rating in excess of 70 percent is not warranted.  
The highest schedular rating of 100 percent under DC 9411 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.     

In this case, the Board finds that the preponderance of the 
evidence shows that the criteria for a 100 percent rating 
have not been met.  With regard to employment, the veteran 
indicated in the October 2003 hearing that he had quit 
working, but stated that he worked by phone a couple of times 
a month.  The Board finds that overall, the evidence does not 
show that the veteran has symptoms that are sufficiently 
persistent or disabling so as to warrant a 100 percent 
rating.  For example, the medical evidence does not show that 
the veteran has persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  There was no evidence of hallucinations or 
delusions.  While there obviously is social and occupational 
impairment present, the evidence does not establish total 
social and occupational impairment.  Accordingly, it is 
concluded that a 70 percent rating, but no higher, is 
warranted from the effective date of the award of service 
connection for PTSD.  

II.  Service Connection 	

The veteran is claiming entitlement to service connection for 
a right eye condition and a right elbow injury, with 
traumatic arthritis.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, such as arthritis, are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				 A.  Right Elbow

The veteran states that he injured his right elbow after a 
grenade went off during a running gunfight with enemy forces 
in Vietnam.  

The veteran's SMR's include a report dated February 11, 1967 
which noted right elbow cellulitis.  A February 16, 1967 
report stated that the cellulitis had cleared.  Again, there 
were no defects or diagnoses listed on the separation 
examination report.        

VA progress notes document the veteran's complaints of right 
elbow pain.  

A May 2003 VA joints examination report stated that the right 
elbow had full extension and 115 degrees of flexion.  There 
was no swelling, effusion, or deformity.  The examiner stated 
that X-rays revealed no fracture, dislocation, or narrowing 
of the articular cartilage, osteophyte formation, or loose 
bodies.  The impression was "[s]tatus post shrapnel wound, 
posterior aspect of left elbow, without residual 
disability."  This is clearly an error, as the left elbow 
was not even reported to have been examined.  Thus, it is 
concluded that the impression refers to the veteran's right 
elbow.      

A January 2003 VA orthopedics clinic note reported a full 
range of motion of the right elbow, good stability, no 
swelling, and slight tenderness over the olecranon and 
insertion of the triceps.  The examiner stated that, 
presumably, the veteran had some degenerative changes in the 
right elbow, but noted that no X-rays were available.  

An April 2003 VA report of right elbow X-rays reported a 
well-corticated ossific density adjacent to the medial 
epicondyle of the humerous.  This was believed to be normal 
variation.  The elbow was otherwise unremarkable.  A May 2003 
VA report of right elbow X-rays revealed that the bones were 
mildly demineralized.  Right elbow joint space was well 
preserved with smooth articular surface.  There was no joint 
mouse and no abnormal soft tissue calcification.  
Additionally, there was no anterior posterior positive fat 
pad sign and no significant soft tissue swelling.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a right elbow disability as a result of his 
service.  The veteran does not have a current diagnosed right 
elbow disability; the examiner in the May 2003 VA joints 
examination indicated that there was no residual disability 
from the shrapnel wound.  Nor is there affirmative evidence 
of arthritis.  The veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.    
     
Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current right elbow 
disability.  Concomitantly, no causal connection between a 
right elbow disability and his military service has been 
demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his arguments that he has a right elbow 
disability that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Right Eye

The veteran states that he injured his right eye when 
somebody punched him while stationed at Fort Bragg.      

The veteran's service medical records (SMR's) do show that 
the veteran sustained a right eye contusion as a result of an 
altercation in December 1967.  Records show that the injury 
was considered to have been incurred in the line of duty and 
that it was considered to be temporary.  The veteran's 
separation examination report, dated February 26, 1968, 
listed his near vision as 20/30 in both eyes and his distant 
vision as 20/20 in the left eye.  The entry listed for his 
right eye distant vision is indecipherable, however, there 
were no defects or diagnoses listed on the examination 
report.        

VA progress notes document the veteran's complaints of right 
eye pain.

A July 2003 VA eye examination report stated that refraction 
in the right eye showed +1.00, +1.00 at axis 95 with best 
corrected vision 20/20.  The impression was dermatochalasis, 
age related upper eyelids, bilaterally.  The examiner stated 
that the veteran basically had a normal eye examination for 
age, with a mild degree of hyperopic astigmatism present 
along with presbyopia.  This was stated to be normal for the 
veteran's age.  He stated "[n]one of this is related to the 
patient's reported right eye contusion."  

In the October 2003 DRO hearing, the veteran was asked what 
kind of problems he had had following discharge and, in 
response, indicated that his right eye had always been much 
weaker and that he started wearing glasses in approximately 
1969.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a right eye disability as a result of his 
service.  The examiner in the July 2003 VA eye examination 
stated that refraction in the right eye showed +1.00, +1.00 
at axis 95 with best corrected vision 20/20.  The impression 
was dermatochalasis, age related upper eyelids, bilaterally.  
The examiner further stated that the veteran basically had a 
normal eye examination for age, with a mild degree of 
hyperopic stigmatism present along with presbyopia.  The 
examiner stated that none of this was related to the 
veteran's reported right eye contusion.  The Board notes 
further that under 38 C.F.R. § 3.303(c), refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  VA pays compensation for disability 
resulting only from disease or injury under circumstances 
prescribed by law.  See 38 U.S.C.A. § 1110.   

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence shows no causal 
connection between any right eye disability and his military 
service.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a right eye disability 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2002 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection for, 
inter alia, a right eye condition, a right elbow condition, 
and PTSD.  The letter further informed the veteran what 
evidence or information VA still needed.  Finally, the 
veteran was requested to complete an enclosed VA Form 21-4142 
so that VA could request records from the veteran's private 
medical providers.  He was further instructed to advise VA on 
an enclosed VA Form 21-4138 if there was anything else he 
felt was pertinent to the claims pending.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The October 2002 letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency (to 
include VA medical records, Vet Center records, service 
medical records, and Social Security Administration records), 
developing for private records and lay or other evidence, and 
stated that VA had a duty to examine veterans or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  

In addition, the November 2003 and January 2004 statements of 
the case (SOC's) reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element," the October 2002 RO letter did instruct 
the veteran to advise VA on an enclosed VA Form 21-4138 if 
there was anything else he felt was pertinent to the claims 
pending.  Furthermore, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the 
November 2003 and January 2004 SOC's included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the VCAA notices, combined 
with the November 2003 and January 2004 SOC's, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board also notes that an additional VCAA letter was not 
required to be sent with regard to the veteran's appeal of 
his initial evaluation for PTSD.  See VAOPGCPREC 8-2003 [if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  Here, the veteran was actually sent a letter 
in October 2003 which invited the veteran to submit evidence 
showing that his service-connected PTSD had increased in 
severity and, further, told the veteran to send any treatment 
records pertinent to his claimed condition.  Also, the 
veteran was instructed to complete an enclosed VA Form 21-
4142 for each health care provider so that VA could obtain 
his treatment records and told to furnish the dates and 
places of any recent VA treatment.  The Board additionally 
notes that the January 2004 SOC listed the rating criteria 
under Diagnostic Code 9411 for post-traumatic stress 
disorder.           

An August 2003 report of contact regarding a duty to assist 
notification call stated that the veteran was informed of the 
evidence VA had of record.  It stated that the veteran did 
not know of any other evidence, that there were no additional 
sources of evidence identified by the veteran, and that the 
veteran had no additional evidence to submit.  Also, on the 
VA Form 9 submitted in connection with his right eye and 
right elbow claims, received in November 2003, the veteran 
indicated that all evidence regarding these issues had been 
reported previously.   

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

For the period from September 5, 2002, a rating of 70 
percent, and no more, for PTSD is granted, subject to the 
regulations governing the award of monetary benefits.

Service connection for a right elbow injury with traumatic 
arthritis is denied.

Service connection for a right eye condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


